UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2007 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 01-09300 (Commission File No.) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 23, 2007, John J. Culhane, our executive vice president and general counsel, told us that he plans to step down from those positions and leave the company at the end of 2007.He has agreed to be available to us on a limited basis through 2009 to assist with any transition issues. On July 23, 2007, our board of directors elected Joseph D. Heinrich as vice president and chief accounting officer, to be effective September 1, 2007.Mr. Heinrich, age 51, has been in various finance positions in our European operations since 1996, and is now vice president finance for our European Group.Also effective September 1, 2007, Charles D. Lischer, our current vice president and chief accounting officer, will be transferring to London to take the job now held by Mr. Heinrich. 2 ~~~~~ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) Date: July 26, 2007 By:/S/ E. LISTON BISHOP III E. Liston Bishop III Vice President, Secretary and Deputy General Counsel 3
